SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

598
KA 12-02317
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

IAN GOREE, DEFENDANT-APPELLANT.


THOMAS J. EOANNOU, BUFFALO (JEREMY D. SCHWARTZ OF COUNSEL), FOR
DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (NICHOLAS T. TEXIDO
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered October 14, 2011. The judgment
convicted defendant, upon his plea of guilty, of criminal possession
of a controlled substance in the fifth degree, aggravated unlicensed
operation of a motor vehicle in the third degree and driving without a
safety belt.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of, inter alia, criminal possession of a controlled
substance in the fifth degree (Penal Law § 220.06 [5]), defendant
contends that Supreme Court failed to conduct a sufficient inquiry
pursuant to People v Outley (80 NY2d 702) into his violation of the
conditions of the plea agreement before imposing an enhanced sentence.
We conclude that defendant’s contention is not preserved for our
review inasmuch as he failed to request such a hearing and did not
move to withdraw his plea on that ground (see People v Scott, 101 AD3d
1773, 1773; People v Anderson, 99 AD3d 1239, 1239, lv denied 20 NY3d
1059), and we decline to exercise our power to review that contention
as a matter of discretion in the interest of justice (see CPL
470.15 [6] [a]; Scott, 101 AD3d at 1773; People v Darcy, 34 AD3d 230,
231, lv denied 8 NY3d 879). We further conclude that the enhanced
sentence is not unduly harsh or severe.




Entered:    June 14, 2013                          Frances E. Cafarell
                                                   Clerk of the Court